Pigott, J. (dissenting).
Over 20 years ago, we held that ECL 27-1301 (1) (b) and 27-1313 (3) require the Department of Environmental Conservation (DEC) to demonstrate that hazardous waste constitutes a “significant threat” to the environment before ordering the implementation and development of an “inactive hazardous waste disposal site remedial program,” nullifying a DEC regulation that allowed the DEC to render a “significant threat” determination premised only on the mere presence of hazardous waste on the site (Matter of New York State Superfund Coalition v New York State Dept. of Envtl. Conservation, 75 NY2d 88, 93 [1989]). On this appeal, we address a corollary issue, namely, the breadth of the DEC’s remedial program once the DEC determines that the hazardous waste constitutes a “significant threat” to the environment. Because in my view the regulations in question here exceed the unambiguous directive of ECL 27-1313 (5) (d), I respectfully dissent.
ECL 27-1313 (5) (d) states, in relevant part, that
“the department shall be authorized to develop and implement an inactive hazardous waste disposal site remedial program at the site pursuant to this subdivision if, in the discretion of the department, it is cost-effective for the department to develop and implement such a remedial program. The goal of *301any such remedial program shall be a complete cleanup of the site through the elimination of the significant threat to the environment posed by the disposal of hazardous wastes at the site and of the imminent danger of irreversible or irreparable damage to the environment caused by such disposal” (emphasis supplied).
Pursuant to this statute, the DEC promulgated 6 NYCRR 375-2.8 (a), which states that
“ft]he goal of the remedial program for a specific site is to restore that site to pre-disposal conditions, to the extent feasible” and that, “fa]t a minimum, the remedy selected shall eliminate or mitigate all significant threats to the public health and to the environment presented by contaminants disposed at the site” (emphasis supplied).1
There is nothing ambiguous about ECL 27-1313 (5). (d): the objective of the remedial program is “complete cleanup” of the site, which is met “through the elimination of the significant threat.” Had the Legislature intended to grant the DEC authority to order a “complete cleanup” in the broad manner that the majority claims, then there would have been no need for the inclusion of the limiting clause “through the elimination of the significant threat.” But it is clear from the statutory language that the Legislature intended to limit the reach of the remedial program to the “elimination of the significant threat.” Therefore, 6 NYCRR 375-2.8 (a)’s directive that the remedial program’s goal is to achieve “pre-disposal conditions” not only directly contradicts its enabling statute, thereby entitling the DEC’S “interpretation” of ECL 27-1313 (5) (b) to no weight (see Matter of Lighthouse Pointe Prop. Assoc. LLC v New York State Dept. of Envtl. Conservation, 14 NY3d 161, 176 [2010]), but it also exceeds the powers the Legislature granted to the DEC through ECL 27-1313 (5) (d)’s enactment (see Matter of Tze Chun Liao v New York State Banking Dept., 74 NY2d 505, 510 [1989]).
The cost-effectiveness factors set forth at ECL 27-1313 (5) (d) (i) and (iv) lend no support to the majority’s conclusion that a “complete cleanup,” as they define it, is merely aspirational; the “limited actions” referenced by the majority underscore the *302Legislature’s intent that a “complete cleanup” is limited to the elimination of the significant threat. For instance, the first cost-effectiveness factor—a scientific determination of “whether the elimination of the imminent danger of irreversible or irreparable damage to the environment can be achieved through limited actions” (ECL 27-1313 [5] [d] [i] [emphasis supplied])—relates back to ECL 27-1313 (5) (d)’s definition of what conditions pose a “significant threat to the environment,” namely, the “disposal of hazardous wastes” and the “imminent danger . . . caused by such disposal.” In other words, the Legislature directed the DEC to conduct a scientific analysis to assess whether the elimination of the significant threat could be achieved with “limited actions,” not, as the majority appears to claim, whether all “insignificant threats” (i.e., those hazardous wastes that do not pose an “imminent danger of irreversible or irreparable damage to the environment”) can be removed. Moreover, the second cost-effectiveness factor cited by the majority— consideration of “the extent to which the actions would reduce such danger to human health or the environment or would otherwise benefit human health or the environment”—cannot be viewed in a vacuum (ECL 27-1313 [5] [d] [iv]). This cost-effectiveness factor, like ECL 27-1313 (5) (d) (i), is one the DEC must take into account in determining whether it would be cost-effective for it to develop an inactive hazardous waste disposal remedial program at the site to eliminate the significant threat, and cannot be interpreted as legislative approval for the institution of a DEC remedial program that extends beyond that objective.
The majority places undue significance on the fact that ECL 27-1301 (3)’s definition of “inactive hazardous waste disposal site remedial program”2 includes the remediation of “potential hazards” (majority op at 297), as if this demonstrates a legislative intent that such a program may go beyond the elimination of the significant threat. Rather, the broad definition merely
*303delineates the tools the DEC may use as part of its remedial program; it is not demonstrative of any legislative intent to grant the DEC authority to contravene ECL 27-1313 (5) (d) by allowing it to restore a site to pre-disposal conditions. Indeed, the DEC’s definition of “significant threat” allows the Commissioner to identify potential hazards as a significant threat if “the Commissioner determines that the contaminants disposed at the site or coming from the site result in, or are reasonably foreseeable to result in” any of the “significant adverse impact[s]” or “effects” set forth in 6 NYCRR 375-2.7 (a) (1) (i)(vi) or “significant environmental damage” (6 NYCRR 375-2.7 [a] [1], [2] [emphasis supplied]). Given the DEC’s interpretation that a “significant threat” can encompass potential hazards, i.e., those that are “reasonably foreseeable to result in” certain designated harms, it can hardly be said that the Legislature’s inclusion of the phrase “potential hazards” in ECL 27-1301 (3) was meant to apply to remediation of those wastes that do not pose a “significant threat” to the environment.
Finally, the majority tries to temper its expansive interpretation of ECL 27-1313 (5) (d) and 27-1301 (3) by pointing to 6 NYCRR 375-2.8 (a)’s language that the goal of any remedial program is to restore the site to its pre-disposal condition “to the extent feasible” (majority op at 298). This amorphous language, however, lends little comfort and certainty to actual and prospective owners of such sites, as it is the DEC, and the DEC alone, that will make the determination as to how extensively a site must be remediated and how much money the property owner must expend to return the site to “pre-disposal conditions,” whatever that means. Moreover, DEC’s interpretation of ECL 27-1313 (5) (d) goes beyond what any competent Legislature would permit, and these regulations, as upheld by the majority, codify a questionable policy of imposing upon private landowners the financial burden of eliminating insignificant threats to the environment which, in my view, is hardly a goal that justifies compelling private citizens to expend large sums of money. Had the Legislature intended such a draconian result, it would not have so clearly stated that a “complete cleanup” is one that is achieved “through the elimination of the significant threat,” a directive that, until now, was one that could be easily followed and provided landowners and prospective landowners alike with certainty as to the cost of remediation. Therefore, I would reverse the order of the Appellate Division and grant the petition.
*304Chief Judge Lippman and Judges Ciparick, Graffeo and Read concur with Judge Jones; Judge Pigott dissents and votes to reverse in a separate opinion in which Judge Smith concurs.
Order affirmed, with costs.

. The other challenged regulation, 6 NYCRR 375-1.8 (f) (9) (i), incorporates the term “pre-disposal conditions.”


. An “inactive hazardous waste disposal site remedial program” is defined, as
“activities undertaken to eliminate, remove, abate, control or monitor health and/or environmental hazards or potential hazards in connection with inactive hazardous waste disposal sites or to treat or dispose of wastes and waste contaminated materials from such sites including, but not limited to, grading, contouring, trenching, grouting, capping, excavation, transporting, incineration, chemical treatment, biological treatment or construction of leachate collection and treatment facilities.”